 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-00049-JAM
12                                Plaintiff,            AMENDED STIPULATION TO CONTINUE
                                                        EVIDENTIARY HEARING ON SUPERVISED
13                          v.                          RELEASE VIOLATION; FINDINGS AND ORDER
14   AKIEAM HARRIS,                                     DATE: June 22, 2021
                                                        TIME: 11:00 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for an evidentiary hearing on a violation of

21 supervised release on June 22, 2021.

22          2.     By this stipulation, the parties move to continue the evidentiary hearing until August 3,

23 2021.

24          3.     The parties will need additional time to collect and review discovery and prepare for the

25 evidentiary hearing. In addition, counsel for the government inadvertently overlooked a prior

26 scheduling issue that interferes with the June 22, 2021, date.

27

28

      STIPULATION TO CONTINUE EVIDENTIARY HEARING       1
      ON SUPERVISED RELEASE VIOLATION
 1         4.     The parties therefore stipulate and agree to continue the evidentiary hearing to August 3,

 2 2021.

 3         IT IS SO STIPULATED.

 4

 5
     Dated: June 1, 2021                                   PHILLIP A. TALBERT
 6                                                         Acting United States Attorney
 7
                                                           /s/ ROSS PEARSON
 8                                                         ROSS PEARSON
                                                           Assistant United States Attorney
 9

10
     Dated: June 1, 2021                                   /s/ JEROME PRICE
11                                                         JEROME PRICE
12                                                         Counsel for Defendant
                                                           AKIEAM HARRIS
13                                                         (Authorized by email on June 1,
                                                           2021)
14

15

16
                                         FINDINGS AND ORDER
17
           IT IS SO FOUND AND ORDERED this 1st day of June, 2021.
18

19                                                   /s/ John A. Mendez
20                                                   THE HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28

     STIPULATION TO CONTINUE EVIDENTIARY HEARING       2
     ON SUPERVISED RELEASE VIOLATION
